1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                             EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,             )       Case No.: 1:18-cv-01295 LJO JLT
                                           )
11              Plaintiff,                 )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12        v.                               )
                                           )       Pleading Amendment Deadline: 5/29/2020
13   10.7 ACRES OF LAND MORE OR LESS       )
     SITUATED IN KERN COUNTY, et al.,      )       Discovery Deadlines:
14                                         )             Initial Disclosures: 1/15/2020
                Defendants.
                                           )             Non-Expert: 2/12/2021
15
                                           )             Expert: 2/12/2021
16                                                       Mid-Discovery Status Conference:
                                                         7/31/2020 at 8:30 a.m.
17
                                                   Non-Dispositive Motion Deadlines:
18                                                       Filing: 2/26/2021
19                                                       Hearing: 3/26/2021

20                                                 Dispositive Motion Deadlines:
                                                          Filing: 4/13/2021
21                                                        Hearing: 5/25/2021
22
                                                   Pre-Trial Conference:
23                                                        8/2/2021 at 8:30 a.m.
                                                          Courtroom 4
24
                                                   Trial: 11/2/2021 at 8:30 a.m.
25
                                                          Courtroom 4
26                                                        Jury trial: 10 days

27
     I.   Date of Scheduling Conference
28
          November 4, 2019.

                                               1
1    II.    Appearances of Counsel

2           Reade Wilson appeared on behalf of the Government.

3           Rollin Chippey appeared on behalf of Southern California Edison.

4    III.   Discovery Plan and Cut-Off Date

5           The parties are ordered to exchange the initial disclosures required by Fed. R. Civ. P. 26(a)(1)

6    on or before January 15, 2020.

7           The parties are ordered to complete all discovery, pertaining to non-experts and experts, on or

8    before February 12, 2021.

9           The parties are directed to disclose all expert witnesses, in writing, on or before September 15,

10   2020, and to disclose all rebuttal experts on or before December 15, 2020. The written designation of

11   retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A), (B),

12   and (C) and shall include all information required thereunder. Failure to designate experts in

13   compliance with this order may result in the Court excluding the testimony or other evidence offered

14   through such experts that are not disclosed pursuant to this order.

15          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to experts

16   and their opinions. Experts must be fully prepared to be examined on all subjects and opinions

17   included in the designation. Failure to comply will result in the imposition of sanctions, which may

18   include striking the expert designation and preclusion of expert testimony.

19          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

20   disclosures and responses to discovery requests will be strictly enforced.

21          1.      Limits on Discovery

22          The parties have agreed to the following limits on discovery:

23                  a.      15 depositions per side;

24                  b.      25 interrogatories per side, answered within 30 days;

25                  c.      25 requests for admission, answered within 30 days; and

26                  d.      50 requests for production, answered within 30 days.

27          Further, the parties agree that “any expert witness who provides a case-in-chief report, is

28   deposed, and then subsequently provides a rebuttal report, may be deposed again on the contents of the


                                                       2
1    rebuttal report only.” (Doc. 31 at 6)

2            2.      Mid-Discovery Status Conference

3            A mid-discovery status conference is scheduled for July 31, 2020 at 8:30 a.m. before the

4    Honorable Jennifer L. Thurston, U.S. Magistrate Judge, located at 510 19th Street, Bakersfield,

5    California. Counsel SHALL file a joint mid-discovery status conference report one week before the

6    conference. Counsel also SHALL lodge the status report via e-mail to JLTorders@caed.uscourts.gov.

7    The joint statement SHALL outline the discovery counsel have completed and that which needs to be

8    completed as well as any impediments to completing the discovery within the deadlines set forth in this

9    order. Counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

10   1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

11   intent to appear telephonically no later than five court days before the noticed hearing date.

12   IV.     Pre-Trial Motion Schedule

13           All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

14   than May 28, 20211 and heard on or before July 9, 2021. Non-dispositive motions are heard before the

15   Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States Courthouse in

16   Bakersfield, California.

17           No motion to amend or stipulation to amend the case schedule will be entertained unless it

18   is filed at least one week before the first deadline the parties wish to extend. Likewise, no written

19   discovery motions shall be filed without the prior approval of the assigned Magistrate Judge. A party

20   with a discovery dispute must first confer with the opposing party in a good faith effort to resolve by

21   agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party promptly

22   shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall be the

23   obligation of the moving party to arrange and originate the conference call to the court. To schedule

24   this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk, Susan Hall, at

25   (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply with Local Rule 251

26   with respect to discovery disputes or the motion will be denied without prejudice and dropped

27
             1
28             Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery
     deadline.
                                                         3
1    from the Court’s calendar.

2           Counsel may appear and argue non-dispositive motions via teleconference by dialing (888) 557-

3    8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

4    receives a written notice of the intent to appear telephonically no later than five court days before the

5    noticed hearing date.

6           All dispositive pre-trial motions shall be filed no later than April 13, 2021, and heard no later

7    than May 25, 2021, in Courtroom 4 at 8:30 a.m. before the Honorable Lawrence J. O'Neill, United

8    States District Court Judge. In scheduling such motions, counsel shall comply with Fed. R. Civ. P. 56

9    and Local Rules 230 and 260.

10   V.     Motions for Summary Judgment or Summary Adjudication

11          At least 21 days before filing a motion for summary judgment or motion for summary

12   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

13   to be raised in the motion.

14          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

15   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole

16   or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

17   issues for review by the court; 5) explore the possibility of settlement before the parties incur the

18   expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

19          The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

20   statement of undisputed facts at least five days before the conference. The finalized joint statement of

21   undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

22   deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

23   statement of undisputed facts.

24          In the notice of motion, the moving party SHALL certify that the parties have met and

25   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

26   Failure to comply may result in the motion being stricken.

27   VI.    Pre-Trial Conference Date

28          August 2, 2021 at 8:30 a.m. in Courtroom 4 before Judge O'Neill.


                                                        4
1           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule 281(a)(2).

2    The parties are further directed to submit a digital copy of their pretrial statement in Word format,

3    directly to Judge O'Neill's chambers, by email at LJOorders@caed.uscourts.gov.

4           Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

5    Eastern District of California, as to the obligations of counsel in preparing for the pre-trial conference.

6    The Court will insist upon strict compliance with those rules. In addition to the matters set forth in the

7    Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to be used by the

8    Court to explain the nature of the case to the jury during voir dire.

9    VII.   Trial Date

10          November 21, 2021 at 8:30 a.m. in Courtroom 4 before the Honorable Lawrence J. O'Neill,

11   United States District Court Judge.

12          A.      This is a jury trial.

13          B.      Counsels' Estimate of Trial Time: 10 days.

14          C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

15   California, Rule 285.

16   VIII. Settlement Conference

17          The parties may jointly request a settlement conference if they believe the case is in a settlement

18   posture.

19   IX.    Request for Bifurcation, Appointment of Special Master, or other

20          Techniques to Shorten Trial

21          Not applicable at this time.

22   X.     Related Matters Pending

23          There are no pending related matters.

24   XI.    Compliance with Federal Procedure

25          All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

26   and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

27   amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

28   handle its increasing case load and sanctions will be imposed for failure to follow the Rules as provided


                                                        5
1    in both the Federal Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of

2    California.

3    XII.   Effect of this Order

4           The foregoing order represents the best estimate of the court and counsel as to the agenda most

5    suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If the

6    parties determine at any time that the schedule outlined in this order cannot be met, counsel are ordered

7    to notify the court immediately of that fact so that adjustments may be made, either by stipulation or by

8    subsequent status conference.

9           The dates set in this order are firm and will not be modified absent a showing of good

10   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

11   contained herein will not be considered unless they are accompanied by affidavits or declarations,

12   and where appropriate attached exhibits, which establish good cause for granting the relief

13   requested.

14          Failure to comply with this order may result in the imposition of sanctions.

15
16   IT IS SO ORDERED.

17      Dated:     November 4, 2019                              /s/ Jennifer L. Thurston
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28


                                                         6
